Name: 2011/166/EU: Commission Decision of 17Ã March 2011 setting up the SHARE-ERIC
 Type: Decision
 Subject Matter: civil law;  research and intellectual property;  economic analysis; NA;  health;  employment;  demography and population;  EU institutions and European civil service;  social protection
 Date Published: 2011-03-18

 18.3.2011 EN Official Journal of the European Union L 71/20 COMMISSION DECISION of 17 March 2011 setting up the SHARE-ERIC (2011/166/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 723/2009 of 25 June 2009 on the Community legal framework for a European Research Infrastructure Consortium (ERIC) (1), Whereas: (1) Regulation (EC) No 723/2009 empowers the Commission to set up European Research Infrastructure Consortia (hereinafter referred to as ERICs). (2) The Czech Republic, the Federal Republic of Germany, the Kingdom of the Netherlands and the Republic of Austria have on 14 December 2010 requested the Commission to set up the Survey of Health, Ageing and Retirement in Europe as a European Research Infrastructure Consortium (SHARE-ERIC), the Kingdom of Belgium has joined this request on 21 January 2011, and Switzerland has requested to be included as observer in the SHARE-ERIC. (3) The Kingdom of the Netherlands has provided a declaration recognising SHARE-ERIC as international body in the sense of Articles 143(g) and 151(1)(b) of Council Directive 2006/112/EC of 28 November 2006 on the common system of value added tax (2) and an international organisation in the sense of the second indent of Article 23(1) of Council Directive 92/12/EEC of 25 February 1992 on the general arrangements for products subject to excise duty and on the holding, movement and monitoring of such products (3) as of its setting up. (4) The Commission, in response to its obligations set out in Article 5(2) of Regulation (EC) No 723/2009 has assessed the application and concluded that it meets the requirements set out in Regulation (EC) No 723/2009. (5) In accordance with Article 6(1) and Article 20 of Regulation (EC) No 723/2009 the committee set up under Article 20 of that Regulation has been consulted for its opinion on the setting-up of the SHARE-ERIC and has delivered a favourable opinion. (6) SHARE-ERIC is expected to become an important asset to other major European research and innovation initiatives on population ageing such as the proposed Joint Programming Initiative more years  better lives, The Ambient Assisted Living Joint Programme and the European Innovation Partnership on Active and Healthy Ageing, HAS ADOPTED THIS DECISION: Sole Article Establishment of the SHARE-ERIC 1. A European Research Infrastructure Consortium for the Survey of Health, Ageing and Retirement in Europe named SHARE-ERIC is hereby set up according to Regulation (EC) No 723/2009. SHARE-ERIC shall have legal personality as of the date this Decision takes effect and it shall enjoy, in each of the Member States, the most extensive legal capacity accorded to legal entities under the law of that Member State. It may, in particular, acquire, own and dispose of movable, immovable and intellectual property, conclude contracts and be a party to legal proceedings. 2. The statutes of SHARE-ERIC, as agreed between its members, are annexed to this Decision. Their amendment is subject to the provisions in the statutes and to Article 11 of Regulation (EC) No 723/2009. The Statutes shall be publicly available on the website of the ERIC and at its statutory seat. 3. This Decision shall enter into force on the third day following its publication in the Official Journal of the European Union. 4. It shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 206, 8.8.2009, p. 1. (2) OJ L 347, 11.12.2006, p. 1. (3) OJ L 76, 23.3.1992, p. 1. ANNEX STATUTES OF THE SHARE-ERIC Concerning the Building Up and Operation of the Survey of Health, Ageing and Retirement in Europe (SHARE) Content Article 1: Establishment of a SHARE-ERIC Article 2: Statutory Seat and Working Language Article 3: Tasks Article 4: Principles Article 5: Organs of the Organisation and Scientific Partner Institutions Article 6: The Council Article 7: The Management Board Article 8: Coverage Article 9: Contributions Article 10: Liability and Insurance Article 11: Intellectual Property Article 12: Dissemination and Use of the SHARE Data Article 13: Procurement and Tax Exemptions Article 14: Employment Article 15: Amendments Article 16: Accession Article 17: Duration of the Organisation Article 18: Availability of these Statutes Annex 1: Scientific Partner Institutions and Country Team Leaders Annex 2: Scientific Monitoring Board Annex 3: Estimated Survey and Operating Costs Annex 4: Restricted Procurement Procedure The Republic of Austria The Kingdom of Belgium The Czech Republic The Federal Republic of Germany The Kingdom of the Netherlands Hereinafter referred to as the Contracting Parties, DESIRING to further strengthen Europes and the Contracting Party countries position in research in the world, and to intensify scientific cooperation across disciplinary and national boundaries; CONSIDERING a report by the European Commission to the European Council of 2001(Council Document 6997/01) which identifies population ageing and its social and economic challenges to growth and prosperity to be among the most pressing challenges of the 21st century in Europe, which points out serious infrastructure gaps in understanding individual and population ageing, and which then calls to examine the possibility of establishing, in cooperation with Member States, a European Longitudinal Ageing Survey in order to foster European research on ageing; BUILDING on the current prototype of a Survey of Health, Ageing and Retirement in Europe (SHARE) which has been selected by the ESFRI roadmap process to be upgraded as one of the central research infrastructures of the European Research Area; RECOGNISING that this new interdisciplinary, international, and longitudinal survey with unprecedented quality regarding coherence, breadth and international comparability will in the future be of great significance in many different fields of fundamental and applied sciences such as demography, economics, epidemiology, gerontology, biology, medicine, psychology, public health, health policy, sociology and statistics; RECOGNISING that evidence-based public policy making requires an up-to-date data infrastructure; EXPECTING other countries to participate in the activities undertaken together under the following Statutes; HAVE AGREED AS FOLLOWS: Article 1 Establishment of a SHARE-ERIC (1) There shall be a distributed European Research Infrastructure called the Survey of Health, Ageing and Retirement in Europe (SHARE). (2) SHARE shall have the legal form of a European Research Infrastructure Consortium (ERIC) incorporated under the provision of Regulation (EC) No 723/2009 and be named SHARE-ERIC (hereafter also referred to as the Organisation). Article 2 Statutory Seat and Working Language (1) The Statutory Seat of the Organisation shall be in Tilburg, the Netherlands. (2) The Contracting Parties agree to initiate, as soon as the necessary declaration according to Article 5(1)(d) of Regulation (EC) No 723/2009 is provided by the German authorities, an amendment of the Statutes in order to transfer the Statutory Seat to Germany. Such amendment shall not enter into force before the end of Phase I as defined in Article 8. (3) The working language of the Organisation shall be English. Article 3 Tasks (1) SHARE-ERIC shall build an infrastructure of micro data of households and individuals necessary to understand individual and societal ageing (hereinafter also referred to as the Survey). Its main tasks are: (a) to design a core survey instrument which captures the essential information on the economic, health, and family/social conditions of life of individuals aged 50 and older and their partners; (b) to administer this survey instrument every two years to a panel of respondents in each participating countries and to maintain contact to all panel members between panel waves; (c) to assemble the collected information in a user-friendly data base accessible to all scientific researchers subject to applicable data confidentiality restrictions and to maintain this data base including basic data cleaning, imputation, and documentation. (2) The current prototype of SHARE shall be upgraded along three dimensions: (a) prolong SHARE over time in order to generate a genuine panel that follows individuals as they age and react to the changes in the social and economic environment. The upgrade will add seven further waves every two years in three phases as defined in Article 8; (b) expand SHARE to include all EU Member States; (c) increase sample size of SHARE in order to make the Survey usable also for with-in-country analyses. In general, the target sample size shall be 6 000 individuals aged 50 and older in each member country. (3) The SHARE-ERIC shall pursue its tasks on a non-economic basis. Article 4 Principles (1) SHARE shall be designed by researchers for researchers. Excellence in research is paramount to all other considerations. The scientific excellence of SHARE shall be monitored by an independent Scientific Monitoring Board (Annex 2). (2) SHARE shall be a supranational survey. Cross-national comparability within SHARE shall govern all design decisions. In addition, comparability with its sister surveys, notably the U.S. Health and Retirement Study and the English Longitudinal Study of Ageing, shall inform the design decisions of SHARE. Topics with supranational research potential shall have priority over topics applicable to single countries. (3) SHARE shall integrate economics, health, and social science. Topics with interdisciplinary research potential shall have priority over topics applicable to single disciplines. (4) SHARE shall be a longitudinal survey, following individuals as they age. Topics with longitudinal research potential shall have priority over topics applicable to single points in time. (5) Research based on SHARE shall facilitate evidence-based EU policies, such as the Europe 2020 Innovation Union Initiative, to help meeting the challenges of population ageing in all countries of the EU. Article 5 Organs of the Organisation and Scientific Partner Institutions (1) The organs of the Organisation shall be the General Assembly, hereinafter referred to as the Council (Article 6), and the Management Board (Article 7). (2) Upon proposition of the Management Board and in view of the Principles laid down in Article 4, each Contracting Party shall select a research institution which is responsible for carrying out the scientific tasks of the SHARE-ERIC in its country (hereinafter referred to as Scientific Partner Institution). (3) If the Principles laid down in Article 4 are violated by one of the Scientific Partner Institutions, the Contracting Party may replace the Scientific Partner Institution upon proposition of the Management Board. (4) The Management Board shall seek the advice of the Scientific Monitoring Board (Annex 2) when proposing or replacing a Scientific Partner Institution. (5) The current Scientific Partner Institutions are listed in Annex 1. Article 6 The Council (1) Each Contracting Party shall be represented in the Council by up to two delegates. Delegates to the Council shall be appointed and have their appointments terminated by the Contracting Party. Each Contracting Party shall inform the Chairperson of the Council in writing of any appointment or termination of appointments of its delegates to the Council without undue delay. (2) Each Contracting Party has one single vote in the Council. Decisions shall be taken by simple majority voting unless otherwise determined in these Statutes. In case of a tie, the vote of the Host Country shall break that tie. (3) The Council shall elect a Chairperson and a Vice-Chairperson from the delegations of the Contracting Parties for a period of two years. With their election the Chairperson and Vice-Chairperson become supra partes and leave their delegations. The Contracting Parties affected by these departures appoint another delegate to represent them in the Council. (4) The Council meets at least once a year. Meetings of the Council shall be convened by the Chairperson of the Council. Meetings of the Council shall also be convened at the request of at least two Contracting Parties. Extraordinary meetings of the Council may also be convened at the request of the Coordinator (Article 7) if it is required in the interest of the Organisation. (5) The Council receives and approves the annual report, the financial statement and the annual spending plan submitted by the Management Board. The Council shall review at least annually the actual and forecasted survey and operating costs. The Council acting unanimously may approve a modification of the contribution to those other common costs in the annual spending plan that are not covered by any other funding source (Article 9(5)). (6) The Council receives and acknowledges the annual activity plan which contains the broad scientific aims of SHARE, the survey emphasis of the next wave, the certification process and the survey and dissemination schedule. Every two years, it receives a report by the Scientific Monitoring Board. (7) The Council elects with a qualified vote (at least two-thirds of the Contracting Parties) the Coordinator, the Area Coordinators and other members of the Management Board according to Article 7 upon nomination by the Scientific Partner Institutions. (8) Countries that have committed to SHARE-ERIC through signing the Memorandum of Understanding on Preparing the Survey of Health, Ageing and Retirement in Europe (15 July 2009) may become non-voting members of the Council as observers until they have acceded to SHARE-ERIC according to Article 16. Article 7 The Management Board (1) The Management Board is composed of up to six members, including: (a) the Director of SHARE (herein referred to as the Coordinator); (b) three Area Coordinators representing the three scientific areas of SHARE (economics, health, and social/family networks); (c) if appropriate, other scientists representing an important scientific field or an important operational centre of SHARE. (2) Members of the Management Board must be internationally reputable researchers with experience in research on ageing and/or survey management. (3) The Management Board proposes all strategic and budgetary decisions to the Council. It is responsible for all financial and governance processes which maintain scientific integrity, cross-national comparability, and an overall balance of the SHARE survey design. Specifically, it is accountable for the SHARE-ERICs finances and deliverables, and for observing legal requirements such as data confidentiality and safety regulations at the European level. (4) The Management Board provides an annual report on the state of the Survey to the Council, proposes an annual spending and activity plan to the Council, and prepares the financial statement. (5) The Coordinator leads the Management Board and is the legal representative of the SHARE-ERIC. The Coordinator is responsible for implementing the Survey and for maintaining the same high methodological standards in all participating countries. (6) The Area Coordinators are responsible for the scientific excellence of the Survey in their respective scientific areas. Specifically, they are responsible for the questionnaire design in their respective areas and for the integrity of the data delivered to the scientific public. (7) The Management Board shall seek advice of outside experts and establish a Board of scientists who give advice in all scientific matters (the Scientific Monitoring Board). Such Board shall be independent from the Organisation (Annex 2). (8) Relations between the Management Board and the Scientific Partner Institutions shall be governed by a consortium agreement. Article 8 Coverage (1) The Organisation shall cover a survey period of seven panel waves divided into three phases: (a) During Phase I the Organisation shall conduct an initial full-scale survey wave in 2010 and 2011 based on the design developed in the preparatory phase. (b) During Phase II the Organisation shall conduct three additional full-scale survey waves in years 2012/13, 2014/15 and 2016/17, update the design to maintain state-of-the-art, and disseminate the data. (c) Upon successful scientific evaluation, the Organisation shall conduct during Phase III another three full-scale survey waves in years 2018/19, 2020/21 and 2022/23, update the design to maintain state-of-the-art, and disseminate the data. Article 9 Contributions (1) Contributions by the Contracting Parties shall cover the costs of running the seven waves of the Survey in each country plus coordination and common costs such as the costs for updating the design, disseminating the data associated with the seven waves of data collection, and budgets for the Coordinator, the Area Coordinators, and the Scientific Monitoring Board. (2) Contributions by the Contracting Parties shall cover four types of costs: (A) survey costs in each country, (B) operating costs to run the survey in each country, (C) coordination costs, and (D) other common costs to the extent that these costs are not covered by other funding sources. A table showing preliminary estimates of these costs during Phase I is attached as Annex 3. (3) Each Contracting Party shall make available to the SHARE-ERIC, either directly or through the Scientific Partner Institution for which it is responsible, funds covering the Countrys share of the survey costs (Column A of the preliminary estimates in Annex 3). (4) Each Contracting Party shall make available to the Scientific Partner Institution for which it is responsible funds covering the Countrys share of the operating costs (Column B of the preliminary estimates in Annex 3). (5) The Federal Republic of Germany shall finance the coordination costs of the Survey (Column C of the preliminary estimates in Annex 3). (6) Each Contracting Party shall make contributions to the SHARE-ERIC for the part of the other common costs of the Survey that is not covered by any other funding source. Each Contracting Partys share shall be in proportion to the gross national income per capita most recently reported by Eurostat with the proviso that no Contracting Partys share shall be smaller than 0,5 times and larger than 1,5 times the average share. The composition of the other common costs shall be detailed in the annual spending plan (Column D of the preliminary estimates in Annex 3). (7) The SHARE-ERIC or the Scientific Partner Institutions, as a consortium, may react to calls from the European Commission, the U.S. National Institute on Aging, and other supranational and national funding organisations providing funds for the project as a whole, among those parts or all of the common costs mentioned in Column D, Annex 3. Article 10 Liability and Insurance (1) The financial liability of the members for the debts of the ERIC shall be limited to their respective contributions provided to the SHARE-ERIC and agreed upon in the annual spending plans. (2) The SHARE-ERIC shall take appropriate measures to insure the risks specific to building up and operating a survey. Article 11 Intellectual Property (1) In accordance with the objects of the present Statutes the term Intellectual Property will be understood according to Article 2 of the Convention Establishing the World Intellectual Property Organisation signed on 14 July 1967. (2) The SHARE-ERIC is the owner of the Survey and of all intellectual property rights emanating from setting up the Survey. (3) With respect to questions of Intellectual Property, the relations between the Contracting Parties will be governed by the national legislation of the Contracting Parties. Article 12 Dissemination and Use of the SHARE Data (1) The SHARE-ERIC shall disseminate the collected data after data cleaning, imputation, and documentation without delay to the scientific community. (2) Use of the SHARE data shall be free of charge to the entire scientific community. The Management Board shall set up a Users Council representing the interest of the scientific user community taking into account the advice of the Scientific Monitoring Board. (3) Use and collection of the SHARE data is subject to European and national laws of data privacy. Use of the SHARE data by users who are not subject to EU legislation shall be conditional on signing a declaration of data confidentiality according to the form provided by the European Commission (OJ L 6, 10.1.2002, p. 52). Article 13 Procurement and Tax Exemptions (1) The SHARE-ERIC shall treat procurement candidates and tenderers equally and in a non-discriminatory way, independent of whether or not they are based in the European Union. All procurement shall follow the principles of transparency, non-discrimination and competition. (2) In general, procurement by the SHARE-ERIC shall be subject to Directive 2004/18/EC of the European Parliament and of the Council of 31 March 2004 on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts (1), with the thresholds amended by Commission Regulation (EC) No 1422/2007 (2) or any further amendments, and the national procurement regulations which apply. (3) For the procurement of survey research and survey development services where the benefits accrue to the entire scientific community and which are wholly remunerated by the SHARE-ERIC, Article 16(f) of Directive 2004/18/EC shall be applied through a restricted procedure (Annex 4). In such restricted procedures, negotiated procedures with publication of a contract notice and in the competitive dialogue procedure, contracting authorities may limit the number of suitable candidates they will invite to tender, to negotiate or to conduct a dialogue with, provided a sufficient number of suitable candidates is available. (4) Tax exemptions following from Directive 2006/112/EC shall be limited to the value added taxes for such survey research and survey development goods and services which are for official use, exceed the value of EUR 250, benefit the entire scientific community, and are wholly remunerated by the SHARE-ERIC. No further limits apply. Article 14 Employment (1) The SHARE-ERIC is an equal opportunity employer. Employment contracts shall follow the national laws of the country in which the staff is employed. (2) Subject to the requirements of national legislation, each Contracting Party shall within its jurisdiction facilitate the movement and residence of nationals of the Contracting Party countries involved in the tasks of the SHARE-ERIC and of the family members of such nationals. Article 15 Amendments (1) The Council shall have the power to change these Statutes and its annexes by a qualified vote. A two thirds majority shall be required to amend any of these articles and annexes. The date of any amendments shall be recorded in these Statutes. (2) The Statutes of the SHARE-ERIC shall at all times comply with Regulation (EC) No 723/2009 on the Community legal framework for a European Research Infrastructure and all other applicable European Laws and Regulations. Article 16 Accession (1) After the entry into force of these Statutes, any Government may accede thereto with the consent of two thirds of the Contracting Parties in the Council upon the conditions negotiated. The conditions of accession shall be the subject of an agreement between the Contracting Parties and the acceding Government or group of Governments. (2) Upon proposition of the Management Board and in view of the Principles laid down in Article 4, the accessing Contracting Party shall select a research institution which is responsible for carrying out the scientific tasks of the SHARE-ERIC in this country. (3) The Management Board shall seek the advice of the Scientific Monitoring Board when proposing a Scientific Partner Institution. Article 17 Duration of the Organisation (1) The Organisation is set up for a period up to 31 December 2024. It shall include Phases I, II and III as defined in Article 8. (2) A Contracting Party may withdraw from the Organisation after Phase I or Phase II. (3) A motion, specifying the procedure and timeframe, if approved by the Council by a two thirds majority, can wind up the Organisation, in particular if the decision not to pursue the Phase III is taken by the Organisation. (4) The European Commission shall be notified of any such decision within 10 days of it being made, pursuant with Article 16 of Regulation (EC) No 723/2009. Article 18 Availability of these Statutes These Statutes shall be made publicly available through the SHARE-ERIC website, pursuant with Article 10 of Regulation (EC) No 723/2009. (1) OJ L 134, 30.4.2004, p. 114. (2) OJ L 317, 5.12.2007, p. 34. ANNEX 1 SCIENTIFIC PARTNER INSTITUTIONS AND COUNTRY TEAM LEADERS Country Participating Organisations Short description Austria University of Linz, Dept. of Economics The Department of Economics at the University of Linz directs the Austrian participation in the SHARE project. Its research focus being is labour economics, public economics and problems of pension reform as well environmental economics. It will be represented by the Rudolf Winter-Ebmer, Professor of Economics and specialist in empirical labour economics. Belgium University of Antwerp, CSP CSPs principal objective has been to study the adequacy of social policies. Its research is mainly based on large-scale socioeconomic surveys of households. Karel van den Bosch, senior researcher, will lead the Belgian country team. Belgium University of LiÃ ¨ge, CREPP CREPPs main fields of specialisation are social security, retirement behaviour, and well-being among the elderly and intergenerational transfers. Sergio Perelman is in charge of the SHARE project coordination in the Belgian French speaking community. Czech Rep. CERGE-EI, Prague CERGE-EI is fully accredited in both the United States and the Czech Republic. Its main expertise is in social, economic and political transition in the Central and Eastern European countries and in the former Soviet Union region. Radim Bohacek will lead the Czech country team. Germany University of Mannheim, Mannheim Res. Inst. for the Economics of Aging (MEA) MEA is a world-renowned centre of excellence for the economics of ageing. Research areas are savings, social insurance and public policy; macroeconomic implications of population ageing; and public health. MEA is represented by Axel BÃ ¶rsch-Supan, director, who has coordinated the SHARE family of projects. The Netherlands University of Tilburg, Netspar Netspar is a scientific Network for studies on Pensions, Aging and Retirement connected to the Faculty of Economics and Business Administration of Tilburg University. Its general director, Frank van der Duyn Schouten, will lead the Dutch SHARE country team. ANNEX 2 SCIENTIFIC MONITORING BOARD Article 1 Establishment The Management Board will constitute an advisory board of at least six eminent, independent and experienced scientists (hereinafter referred to as the Scientific Monitoring Board) to provide an external advising role for the benefit of the Survey so as to check the quality of the work of the research consortium and to provide periodic advice to the Council and the research consortium. Article 2 Independence The Scientific Monitoring Board shall be independent from the SHARE-ERIC. Article 3 Tasks (1) The main task of the Scientific Monitoring Board is to monitor the scientific quality of SHARE. It should give feedback to the Management Board and the research consortium at least once per year. (2) Every two years, the Scientific Monitoring Board shall issue a written report to the Council of the SHARE-ERIC. This report shall also assess the services offered to the users of the SHARE data. (3) Initially and after about three years, the Scientific Monitoring Board shall set up a thorough review of the scientific strategy of SHARE, thereby exploring innovative fields and modes of data collection. Article 4 Members (1) The members of the Scientific Monitoring Board select new members as they feel appropriate to sufficiently represent all scientific areas covered by SHARE. (2) At least one member shall be an investigator of the English Longitudinal Study of Ageing to ensure close cooperation with this survey and to give additional advice and guidance from their experience. (3) At least one member shall be an investigator of the U.S. Health and Retirement Study to ensure close cooperation with this survey and to give additional advice and guidance from their experience. (4) The current chairperson of the Scientific Monitoring Board is Arie Kapteyn. (5) The other current members and the fields they are representing are Orazio Attanasio (income, consumption, savings) Lisa Berkman (social epidemiology and biomarkers) Nicholas Christakis (medical sociology and administrative data) Mick Couper (survey methods, data dissemination methods, and new technology) Michael Hurd (savings and health, data access and quality; harmonisation with HRS) Daniel McFadden (survey methodology) Norbert Schwarz (survey psychology and data access methodology) Andrew Steptoe (biomarkers, harmonisation with ELSA) Article 5 Budget (1) The chairperson of the Scientific Monitoring Board receives a budget according to Article 9(1) of the Statutes of the SHARE-ERIC for travel expenses and honoraria of Boards members. The Chairperson of the Scientific Monitoring Board has full discretion how to spend the budget. (2) The current annual budget is EUR 30 000. The technical administration of the budget obliges to the staff of the Management Board. ANNEX 3 PRELIMINARY COST ESTIMATES DURING PHASE I (WAVE 4) This Annex gives preliminary cost estimates for running wave 4 of SHARE in 2010 and 2011, i.e., during Phase I according to Article 8(1). The cost categories refer to Article 9 (Contributions). This Annex is not the annual spending plan required by Article 6(5) but serves as a starting point for such a plan which will be set up by the Management Board once the SHARE-ERIC is established. (A): Preliminary estimates of survey cost estimates have been generated by the SHARE management team based on the 2006 and 2008 survey costs. For new countries, preliminary estimates are based on the costs in comparable countries. (B): Preliminary estimates of operating costs are based on two full-time-equivalent staff in each country with salaries according to the EU Marie-Curie-Programme and estimates of travel, subsistence and overhead costs in each country based on the 2006 and 2008 waves. Preliminary operating cost estimates for Austria, the Czech Republic, France, Germany and Poland were supplied by these countries. Their estimated operating costs may involve more or less personnel than assumed in the estimates provided by the SHARE management. (C): Coordination costs for Germany have been estimated based on the 2006 and 2008 waves. (D): The countries contribution to all other common costs have been estimated based on the 2006 and 2008 waves and allocated to each country according to Article 9(5). They may, however, be substantially lower or even zero if other funding organisations such as the European Commission or the U.S. National Institute on Aging contribute to these costs via grants or separate contracts. Estimated costs for wave 4 (2010-11) by country and source (in thousand EUR) (Ã ) Survey costs for a sample of 6 000 individuals (B) Operating costs (staff, travel, and overheads) (C) Coordination costs (D) Maximum share of other common costs Total Austria 1 006 322 109 1 438 Belgium 778 318 99 1 194 Czechia 338 167 71 576 Denmark 892 409 105 1 406 Estonia 460 243 59 761 France 1 024 327 97 1 448 Germany 784 314 1 887 102 3 087 Greece 602 285 84 971 Hungary 460 243 55 758 Ireland 1 024 339 126 1 490 Israel 602 285 79 966 Italy 782 322 88 1 191 Luxembourg 1 556 358 145 2 059 Netherlands 794 314 117 1 224 Poland 453 226 50 730 Portugal 602 285 66 953 Slovenia 460 243 79 781 Spain 786 300 91 1 177 Sweden 1 024 339 107 1 471 Switzerland 1 556 358 122 2 036 TOTAL 15 983 5 997 1 887 1 851 25 719 ANNEX 4 RESTRICTED PROCUREMENT PROCEDURE The following restricted procurement procedure shall be applied to all survey research and survey development services where the benefits accrue to the entire scientific community and which are wholly remunerated by the SHARE-ERIC. Survey research and survey development services include those research and development services that are necessary to maintain and advance the state of the art in survey technology. They include, but are not confined to, the development of survey software, research on survey methodology, and the development of innovative interview techniques and their application in the field. The description of the services to be procured shall be made publicly available in a contract notice before the beginning of the procurement process. The contracting parties shall indicate in such notice the objective and non-discriminatory criteria or rules they intend to apply, the minimum number of candidates they intend to invite and, where appropriate, the maximum number. Competition can be limited to three potential providers. If there are three or less providers in the market for the services to be contracted, all providers in the market must be included in the competition. The selection among bidders shall be based on the lowest offer price and the highest service quality. Service quality shall be defined by the description in (1).